 
 Exhibit 10.2

 
Amendment to Letter Agreement
 
November 1, 2017
 
Jonathan Carroll
Lazarus Energy, LLC
Blue Dolphin Energy Company
Lazarus Energy Holdings, LLC
 
By Electronic Mail (JCarroll@lazarusenergy.com)
 
Re:  

GEL Tex Marketing, LLC v. Lazarus Energy, LLC 
 
First Amendment to the Stipulation Regarding Confirmation and
 
Enforcement of Final Award Dated September 18, 2017
 
Dear Jonathan,
 
This is an amendment (the "Amendment") to the Stipulation Regarding Confirmation
and Enforcement of Final Award Dated September 18, 2017 (the "Letter
Agreement"). All capitalized terms used but not otherwise defined in this
Amendment shall have the meanings given to such terms in the Letter Agreement.
 
The Letter Agreement gave GEL Tex the right to terminate the Letter Agreement on
November 1, 2017 if settlement discussions between the Lazarus Parties and GEL
Tex were not advancing to an acceptable resolution. In order to facilitate
ongoing discussions, GEL Tex and the Lazarus Parties have agreed to change the
date on which GEL Tex has the right to terminate the Letter Agreement with
certain conditions. Accordingly, GEL Tex and the Lazarus Parties amend the
Letter Agreement and agree to the following.
 
●
GEL Tex's right to terminate the Letter Agreement shall be changed from November
1, 2017 to November 28, 2017.
 
●
In addition to permitting: (i) GEL Tex at any time to inspect the books and
records of the Lazarus Parties and all of their respective affiliates and (ii)
cooperating with Opportune LLP to review the business of each Lazarus Party and
their affiliates as well as Jonathan and Gina Carroll, the Lazarus Parties agree
that between November 1, 2017 and November 28, 2017, from time to time, upon
Opportune LLP's request, the Lazarus Parties and their affiliates shall grant
Opportune LLP access to examine the books and records of the Lazarus Parties and
all of their respective affiliates.
 
●
On or before November 1, 2017, the Lazarus Parties shall pay an advance in the
amount of $50,000.00 to Opportune LLP for the estimated fees and expenses
incurred for its examinations of the books and records between November 1, 2017
and November 28, 2017. If the fees and expenses actually incurred during this
period exceed the amount of the $50,000.00 advance, the Lazarus Parties shall
pay any excess fees and expenses presented to the Lazarus Parties by invoice
within two (2) business days of presentation
 

 
 
of the invoice; provided, however, that such excess fees and expenses shall not
exceed $10,000.00
 
●
Opportune LLP agrees to provide the Lazarus Parties periodic invoices for the
actual cost incurred for its examinations of the books and records between
November 1, 2017 and November 28, 2017. Opportune LLP shall remit to the Lazarus
Parties any amounts advanced to Opportune LLP which exceed the costs and fees
for the actual work performed.
 
●
If the Lazarus Parties fail to timely pay either the $50,000.00 advance payment
or an Opportune LLP invoice described above (up to an aggregate maximum of
$60,000.00), GEL Tex has the right to immediately terminate the Letter Agreement
and this Amendment by providing written notice to Lazarus' counsel listed below
of GEL Tex's termination.
 
●
The Lazarus Parties shall not make any prepayments on any debts listed in
Attachment A. Except as described below, the Lazarus Parties and GEL Tex agree
that the only debts the Lazarus Parties can pay between November 1, 2017 and the
end of the Continuance Period are the debts payable in the ordinary course of
business as described in the Letter Agreement.
 
●
Between November 1, 2017 and the end of the Continuance Period, the Lazarus
Parties agree to temporarily suspend the payments on the following
debts/commercial agreements:
 
o
The Amended and Restated Guaranty Fee Agreement dated April 1, 2017 between LE
and Jonathan Carroll (Guaranty Fee Agreement ties to $25.0 Million Veritex USDA
Loan; amounts owed to Jonathan Carroll captured under ~$1.0 million BDCO-Carroll
Note); as described on page A-2 of Attachment A;
 
o
The Amended and Restated Guaranty Fee Agreement dated April 1, 2017 between LRM
and Jonathan Carroll (Guaranty Fee Agreement ties to $10.0 Million Veritex USDA
Loan; amounts owed to Jonathan Carroll captured under ~$1.0 million BDCO-Carroll
Note) as described on page A-3 of Attachment A; and
 
o
The Amended and Restated Guaranty Fee Agreement dated April 1, 2017 between LRM
and Jonathan Carroll (Guaranty Fee Agreement ties to $2.0 Million Sovereign
Loan; amounts owed to Jonathan Carroll captured under ~$1.0 million BDCO-Carroll
Note) as described on page A-3 of Attachment A.
 
●
GEL Tex and the Lazarus Parties agree that the Amendment may be executed in
separate parts delivered by electronic means that, taken together, will be
deemed to be one instrument. GEL Tex and each Lazarus Party represent and
warrant that the Amendment has been approved and authorized by all necessary
action and the execution hereof does not violate any agreement to which it is a
party.
 
-2-
 

 
 
●
Except as set forth in the Amendment, the Letter Agreement is unaffected and
shall continue in full force and effect in accordance with its terms. If there
is a conflict between the Amendment and the Letter Agreement, the terms of the
Amendment will prevail.
 
[Signature Pages Follow]
 
-3-
 

 
If these terms accurately state the amendments to the Letter Agreement between
GEL Tex and the Lazarus Parties, please sign where indicated below and we will
file this Amendment with the 165th Judicial District Court.
 
Very truly yours,
 
 
Haynes & Boone LLP
 
 
 
 
DLA Piper LLP (US)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ CHARLES A. BECKHAM, JR.
 
 
 
 
/s/ CHRISTINA P. MACCIO
Charles A. Beckham, Jr.
 
 
 
 
Christina P. Maccio
Partner
 
 
 
 
Partner
Attorney for GEL Tex Marketing, LLC
 
 
 
 
Attorney for GEL Tex Marketing, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Agreed:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ JONATHAN CARROLL
 
 
 
 
 
Jonathan Carroll, in his individual capacity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lazarus Energy, LLC
 
 
 
 
 
Blue Dolphin Energy Company
 
 
 
 
 
Lazarus Energy Holdings, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ JONATHAN CARROLL
 
 
 
 
 
By:
Jonathan Carroll
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Stroock & Stroock & Lavan LLP
 
 
 
 
Susman Godfrey LLP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ FRANK A MEROLA
 
 
 
 
/s/ BRYAN MELTON
Frank A. Merola
 
 
 
 
Bryan Melton
Attorney for Lazarus Energy, LLC
 
 
 
 
Attorney for Lazarus Energy, LLC
 
 
 
 
 
 
 

 
 
-4-
 
